
	
		II
		112th CONGRESS
		2d Session
		S. 2656
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on ion
		  exchange resin powder comprising a copolymer of methacrylic acid crosslinked
		  with divinylbenzene, in the potassium ionic form.
	
	
		1.Ion exchange resin powder
			 comprising a copolymer of methacrylic acid crosslinked with divinylbenzene, in
			 the potassium ionic form
			(a)In
			 generalHeading 9902.11.79 of the Harmonized Tariff Schedule of
			 the United States (relating to ion exchange resin powder comprising a copolymer
			 of methacrylic acid crosslinked with divinylbenzene, in the potassium ionic
			 form) is amended by striking the date in the effective period column and
			 inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
